DETAILED ACTION

Drawings
The replacement sheet of drawings submitted on March 21, 2020 has been reviewed by the examiner and approved for examination purposes.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 & 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Courter [US 2007/0296224] in view of Lee et al., [8,796,603].  Courter teaches of a cooking appliance (oven), comprising; a cabinet (14) defining first and second compartments ((16), separate compartment under cook top (18)); a front panel (abutment surface combined with (58)) coupled with the cabinet, wherein the front panel defines an access opening (opening into the cooking chamber) in communication with the first compartment and a latch opening (60) in communication with the second compartment; a door (12) hingedly coupled with the cabinet and movable between a closed position and an open position (as is conventional in the art); and a latch assembly (30) positioned within the second compartment, wherein the latch assembly includes a latch member (36) operable between engaged and disengaged positions (as is conventional in the art), wherein a portion of the latch member extends through the Courter teaches applicant’s basic inventive claimed cooking appliance as outlined {mapped} above, but does not show the incorporation of a cover plate operably coupled to the front panel at the latch opening as prescribed by applicant.  As to this feature, Lee is cited as an evidence reference for the known use of a cover plate (62) that is operably coupled to a front panel (fig. 2) of a cooking appliance, and is moveable from a first position {closed} to a second position {open} when a member is inserted within an opening / entrance of the front panel.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Courter so as to incorporate a movable cover plate along the latch opening in view of Lee’s teaching because this arrangement would enhance the versatility of Courter’s device by providing a means by which the latch opening would be covered when the latch member is in a disengaged position thereby preventing unwanted material(s) from entering into the second compartment by way of the latch opening when in the first position, while also allowing the latch member to extend through and beyond the latch opening when in the second position.  Regarding Claim 2, as modified, the cover plate is spring biased (via (64)) towards the first position.  Regarding Claim 3, as modified, the cover plate can be gravity biased towards the first position (such as when a spring is not used or is inoperable when the cover plate is hinged along the top of the latch opening – note fig. 4 of Lee for instance).  Regarding Claim 4, as modified, the latch member will make contact with the cover plate to rotate the cover plate from the first position to the second position when the latch member moves from the disengaged position (shown as solid in Regarding Claim 5, as modified, the latch member engages a latch receiving aperture (shown in fig. 6) of the door when the latch member is in the engaged position.  Regarding Claim 6, as modified, Courter includes a selector switch along with an electrical circuit, a motor and controller [0028] to actuate the latch member into the engaged position; but does not employ a proximity sensor coupled to a controller in order to achieve the same operation.  As to this arrangement, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the device so as to replace the selector switch with a proximity sensor, since it has been held that broadly providing an automatic means to replace manual activity which has accomplished the same result involves only routing skill in the art.  The claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art.  Consequently, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  Regarding Claim 7, as modified, again Courter teaches of a cooking appliance (oven), comprising: a cabinet (14) having a compartment (separate compartment under cook top (18)) and a front panel (abutment surface combined with (58)), wherein the front panel includes a latch opening (60) disposed therethrough; a door (12) hingedly coupled with the cabinet and defining a latch receiving aperture (note fig. 6); a latch assembly (30) positioned within the compartment and having a latch member (36) operable between first and second positions (as is conventional in the art), wherein the latch member extends through the latch opening when the latch member is in the second position (fig. 6); and Regarding Claim 8, as modified, the latch receiving aperture is aligned with the latch opening when the door is in a closed position (note fig. 6).  Regarding Claim 9, as modified, the latch member includes a stem portion (viewed as the elongated body portion of (36)) and a head portion (viewed as the hooked end portion of (36)), and further wherein the stem portion of the latch member extends through the latch opening when the latch member is in the second position (fig. 6), and further wherein the head portion of the latch member extends through the latch receiving aperture and engages an edge of the latch receiving aperture (fig. 6).  Regarding Claim 12, as modified, the proximity sensor can be positioned proximate an upper edge of the front panel (note figs. 1-2 of Courter).  Regarding Claim 13, as modified, the latch member would urge the cover plate into an unobstructed position from an obstructed position when the latch member moves from the first position to the second position (in a manner similar to when component (52) urges the cover plate open when inserted through the opening).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Courter and Lee et al., and further in view of Gardner et al., [US 9,556,648].  The prior art teaches applicant’s basic inventive claimed appliance as outlined above; but does not show the cover plate with indicia on an outer surface.  As to this feature, Gardner is cited as an evidence reference for the known incorporation of indicia (note the indicia on the cover plates (32A, 32B, 132A, 132B) as depicted in figs. 5 & 6) on a cover plate that is visible when the cover plate obstructs a latch opening (shown).  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art Gardner’s teaching because this arrangement would enhance the versatility of the prior art’s cover plate by providing the manufacturer of the appliance an area by which a logo or other pertinent indicia could be displayed depending upon the needs and/or preferences of the designer. 

Response to Arguments
Applicant's arguments filed March 21, 2022 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is noted that the Office relies upon the evidence reference to Lee solely for the teaching aspect of a pivoting cover plate that can be coupled to a front plate of a structure in order to block access into in opening or aperture.  The base reference to Courter teaches all the claimed structural components minus a movable cover plate.  Courter clearly teaches the aspect of a portion of a latch member extending through a latch opening when in an engaged position (fig. 2).  Combining the teaching of Lee (the provision of a movable cover plate that would be pivoted when a portion of a latch member is moved from a disengaged position {solid – fig. 3} to an engaged position {phantom – fig. 3} whereby the portion would strike the plate to move upward and outward {can be shown as a snapshot as depicted in fig. 4 of Lee}) is deemed obvious in view of the advantages that can be readily foreseen (i.e., .
The position being taken that a prima facie case of obviousness has been established since applicants claimed invention only unites old elements with no change in their respective functions.  Common sense directs one to look with care at a patent application that claims as innovation the combination of known devices according to their established functions, as such, the examiner has identified reasons that would have prompted a person of ordinary skill in the art to combine the elements in the same way as the claimed new invention does.  
The claimed “inventive feature” concerns a slight constructional change in the prior art device that is deemed to come within the scope of the customary practice followed by persons skilled in the art, especially as the advantages thus achieved can readily be foreseen.  As such, the “inventive feature” lacks an inventive step and therefore does not constitute patentable subject matter.  
Where a claimed improvement on a device or apparatus is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement," the claim is unpatentable under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d 1509, 1518-19 (BPAI, 2007) (citing KSR v. Teleflex, 127 S.Ct. 1727, 1740, 82 USPQ. 2d 1385, 1396 (2007)).  Applicant claims a combination that only unites old elements with no change in the respective functions of those old elements, and the combination of those elements yields predictable results; absent evidence that the modifications necessary to affect the combination of elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a).  Ex Parte Smith, 83 USPQ. 2d at 1518-19 (BPAI, 2007) (citing KSR, 127 S.Ct. at 1740, 82 USPQ. 2d at 1396.  
Accordingly, since the applicant[s] have submitted no persuasive evidence that the combination of the above elements is uniquely challenging or difficult for one of ordinary skill in the art, the claim is unpatentable as obvious under 35 U.S.C. 103(a) because it is no more than the predictable use of prior art elements according to their established functions resulting in the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for improvement.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



JOH
March 25, 2022


/James O Hansen/Primary Examiner, Art Unit 3637